Detailed Action 
1. 	This office action is in response to the communicated dated 18 July 2022 concerning application number 16/245,806 effectively filed on 11 January 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Status of Claims 
3. 	Claims 1, 3-15 are pending, of which claim 1 has been amended; claim 2 has been canceled; and claims 1 and 3-15 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 18 July 2022, referred to herein “as the Arguments”, have been fully considered and are persuasive. 

Examiner’s Amendment 
5. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In the Abstract, on page 1, please amend the abstract as indicated below, with a strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
An apparatus for cooling tissues which are treated with an energy-based device, such as 5a laser, is disclosed. The apparatus comprises a spray nozzle which generates an atomized liquid spray for the treatment area, wherein the atomized liquid spray is based on a mixture of liquid and gas. Further, the spray nozzle comprises at least one liquid outlet which ejects a liquid, and at least one gas outlet which ejects a gas stream. Besides, the apparatus for cooling comprises at least one delivery means for delivering 10pressurized gas to the spray nozzle; and a pumping means for the liquid, wherein the pumping means is configured to operate in pulses. 


Allowable Subject Matter
6. 	Claims 1 and 3-15 are allowed.
7. 	The following is a statement of reasons for the indication of allowable subject matter: The prior of record fails to suggests an apparatus comprising a spray nozzle, a liquid outlet, a gas outlet, a delivery tube, and a pump similar to those recited in the pending claims. Specifically, the prior art fails to suggests the limitation that recites “the atomized liquid spray generated by said spray nozzle has the direction of motion of the gas stream.”  The following description demonstrates how the prior art of record fails to suggest the recited limitation. 
	Deibel (US 2018/0214207 A1) teaches an apparatus (nozzle device 1 that is configured to cool a laser-tissue contact area [abstract, 0010-0011]) comprising a spray nozzle (multi-fluid nozzles 5 [abstract, 0018]) which generates an atomized liquid spray ([0018]). The spray nozzle further comprises at least one liquid outlet which ejects a liquid in the form of droplets (the multi-fluid nozzles 5 comprises a liquid emission channel or outlet 52 [abstract, 0051]. Specifically, the multi-fluid nozzle 5 may eject the liquid in the form of droplets ([0013, 0010, 0018, 0020]) and at least one gas outlet which ejects a gas stream (each of the gas chambers 221 have an outlet within the respective multi-fluid nozzles 5 [0022, 0033, 0062]). Furthermore, Deibel teaches wherein the gas stream interacts with the liquid droplets to generate the atomizing liquid spray (the gas and liquid droplets intersect inside or outside the multi-fluid nozzle 5 to create the high velocity atomizing spray [0018-0020, 0062]).  Lastly, Deibel teaches at least one delivery tube for delivering pressurized gas to said spray nozzle (the delivery tube or supply line 71 is configured to deliver the gas to the multi-fluid nozzles 5 [0022, 0025, 0062]). 
	Monty (US 2013/0323672 A1) teaches wherein the at least one liquid outlet is spatially separated from the at least one gas outlet (the nozzle outlets 8 and 9 are spatially separated [FIG. 2, FIGS. 4A-4C, 0039]. Specifically, a liquid may be ejected from nozzle outlet 8 and a gas may be ejected from nozzle outlet 9 [0039, FIG. 2, FIGS. 4A-4C]). Furthermore, Monty teaches a pump that is configured to operate in pules ([0020, 0037]). 
	Although Deibel teaches the ejected gas stream to have a direction of motion ([0022, 0062]), Deibel does not explicitly teach wherein the atomized liquid spray has the direction of motion of the ejected gas stream. Deibel’s gas stream travels in an upward or vertical direction through the gas supply line 71 and towards the multi-fluid nozzles 5 ([FIG. 1, FIG. 3, 0022, 0062]). However, the atomizing spray is ejected from the multi-fluid nozzles 5 in a horizontal direction which is perpendicular to the upward direction of the gas stream ([FIG. 1, FIG. 3]). Monty cannot cure this deficiency, as Monty does not explicitly teach an atomizing liquid spray that is generated in the manner recited by Applicant. Specifically, Monty teaches the intersection of the liquid and gas streams prior to being ejected from the nozzle outlet 8 or 9 (the atomizing liquid or mist is formed inside of the nozzle device [0039-0040]). The Examiner respectfully submits that Monty’s disclosure teaches away from Applicant’s claimed invention, as Applicant teaches the liquid and gas streams to intersect after being ejected from their corresponding outlets. Due to this deficiency, Monty fails to suggest the following step that recites wherein the atomizing liquid spray has the direction of motion of the ejected gas stream. 
The Examiner concludes that the prior art does not provide the requisite teaching, suggestion, and motivation to suggest these specific claim limitations. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792